Citation Nr: 0828505	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

3. Entitlement to an effective date prior to October 23, 2003 
for service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2002 
and August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In June 2006, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board observes that the veteran has repeatedly stated 
that he has suffered liver damage as a result of being 
prescribed Sporonax for nail fungus, which he claims was a 
misdiagnosis by the VA Medical Center staff.  The Board 
interprets these statements as a claim for benefits under 38 
U.S.C.A. § 1151 for liver damage due to misdiagnosis and 
treatment for nail fungus, and REFERS the claim to the RO for 
appropriate action.

The issue of entitlement to an effective date prior to 
October 23, 2003 for service-connected prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

3. Skin cancer was not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, to include exposure to herbicides.

4. The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. Skin cancer was not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. The criteria for a rating in excess of 10 percent under 
the schedular criteria for tinnitus, and for extraschedular 
referral, have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
observes that the veteran was aware that it was ultimately 
his responsibility to submit evidence in support of his 
claim.  An August 2006 letter advised him to submit any 
relevant evidence in his possession.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2002 with regard to his service 
connection claim, prior to the initial unfavorable AOJ 
decision issued in June 2002.  An additional letter was sent 
in August 2006, which was relevant to both the service 
connection and initial rating claims.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2002 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the initial 
rating claim, initial rating claims are generally considered 
to be "downstream" issues from the original grant of 
benefits.  VA's General Counsel issued an advisory opinion 
holding that separate notice of VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  Further, the Board 
notes that no duty to assist arises upon receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  

However, the Board notes that the veteran was not provided 
notice with regard to his service connection claim for 
tinnitus. Generally, failure to provide pre-adjudicative 
notice of any elements of claim the veteran must substantiate 
is presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the August 
2006 letter advised the veteran of the evidence necessary to 
substantiate a disability rating and effective date and this 
notice was followed by SSOCs issued in October 2007 and April 
2008.  Therefore, the Board finds that the defect with regard 
to the timing of notice as required by Dingess/Hartman was 
cured by subsequent readjudication.  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the report of a March 2008 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

With regard to the veteran's initial rating claim, the Board 
notes that he has not been afforded a VA examination to 
determine the severity of his tinnitus.  However, as 
discussed below, there is no legal basis upon which a rating 
in excess of 10 percent for service-connected tinnitus may be 
granted under the schedular criteria and no medical evidence 
reflecting that an extraschedular rating may be warranted. 
Thus, a remand to afford the veteran another VA examination 
is not necessary in this case.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

The veteran contends that, while serving in Vietnam, he was 
exposed to Agent Orange, and, as a result, has recurrent skin 
cancer.  Therefore, he claims that service connection is 
warranted for skin cancer.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
veteran's service personnel records reflect that he served in 
the Republic of Vietnam from April 24, 1967 to February 10, 
1968.  As such, the Board finds that the veteran is presumed 
to have been exposed to herbicides coincident with service in 
the Republic of Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

As noted above, the Board presumes that the veteran was 
exposed to Agent Orange by virtue of having served in 
Vietnam.  Additionally, post-service medical evidence reveals 
repeated complaint, treatment, and diagnoses of various 
lesions related to skin cancer.  A December 1987 record 
reflects an assessment of probable actinic keratosis.  Then, 
in July 1999, a basal cell cancer was removed from the 
veteran's nose, and a Bowen's disease lesion was removed from 
his right forearm in May 2000.  Subsequent VA treatment 
records reflect the removal of multiple lesions due to 
Bowen's disease or actinic keratosis from the forehead, 
temples, and neck over the course of the next several years.  
The Board observes that the March 2008 VA examiner indicated 
that the veteran had no active skin cancer at that time, but 
that he was at risk for recurrent skin cancers.  Accordingly, 
the Board finds that the veteran has a current diagnosis of a 
skin disorder. 

However, there is no medical evidence showing a relationship 
between the veteran's current skin disorder and an incident 
or event in service, to include his herbicide exposure.  
Initially, the Board notes that none of the veteran's skin 
cancers are disorders for which the presumption of service 
connection is in place.  Thus, presumptive service connection 
for skin cancer based on herbicide exposure is not warranted.  

With regard to direct service connection, the Board observes 
that skin cancer was not documented in service and the 
earliest medical evidence that the veteran had developed skin 
lesions related to skin cancer is dated in December 1987, 
over 19 years after service discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Moreover, there is no competent medical opinion that the 
veteran's skin cancer is otherwise related to service.  In 
fact, the March 2008 VA examiner opined that the cause of the 
veteran's skin cancer was his life long history of sun 
exposure and his fair skin with a genetic predisposition to 
skin cancer.  Thus, the only evidence in support of a 
relationship between the veteran's skin cancer and his 
military service is his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
evidence of a causal nexus between the veteran's current skin 
disorder and his military service, service connection must be 
denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
this case, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  Therefore, his claim must be denied.



Tinnitus

The veteran contends that his tinnitus is more severe than 
contemplated by the 10 percent rating assigned.  Tinnitus is 
evaluated under Diagnostic Code 6260, under which tinnitus, 
unilateral or bilateral, is assigned a 10 percent rating.  38 
C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective 
June 23, 2003, to clarify existing VA practice that only a 
single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2007). 

Service connection for tinnitus was granted in a June 2002 
rating decision and a 10 percent rating evaluation was 
assigned, effective January 4, 2002.  The veteran filed his 
claim for an increased initial rating in July 2002.  The 
Board will therefore consider both the June 2003 and pre-June 
2003 versions of Diagnostic Code 6260.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims for a disability rating for 
tinnitus of greater than 10 percent, filed prior to June 13, 
2003.

In 2006, the Federal Circuit reversed the Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed.  Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id., at 
1348-49.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that, 
regardless of the version applied, Diagnostic Code 6260 
precludes an evaluation in excess of a single 10-percent for 
tinnitus at any time during the appeal period.  A 10 percent 
rating is also the highest evaluation warranted, regardless 
of the volume and frequency of the tinnitus.  Consequently, 
there is no legal basis under which a rating in excess of 10 
percent may be assigned for tinnitus under the schedular 
criteria.  Thus, the veteran's claim for a rating in excess 
of 10 percent for service-connected tinnitus must be denied.
  
The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected tinnitus presents such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for skin cancer is denied.

An initial rating in excess of 10 percent for service-
connected tinnitus is denied.


REMAND

The Board notes that in a January 2004 rating decision 
service connection for prostate cancer was granted, effective 
October 23, 2003.  In June 2002, the veteran filed a notice 
of disagreement with the effective date, and a date prior to 
October 23, 2003 was denied in an August 2004 rating 
decision.  In September 2004, the veteran submitted a notice 
of disagreement with the August 2004 rating decision; 
however, no statement of the case was issued in response.  
The Board observes that the veteran withdrew an appeal with 
regard to a reduction in his rating evaluation for prostate 
cancer, but there is no documentation that he withdrew his 
claim for an earlier effective date, and, in fact, the 
veteran has continued to submit documents, although 
duplicative of earlier submissions, that relate to his appeal 
for an effective date prior to October 23, 2003.  Thus, the 
Board finds that the veteran's appeal with regard to an 
earlier effective date requires that a statement of the case 
be issued to afford the veteran due process and allow him 
opportunity to perfect the appeal if he so chooses.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After determining if any preliminary 
developmental action is necessary, an SOC 
should be issued in response to the 
veteran's September 2004 notice of 
disagreement, issue of entitlement to an 
effective date prior to October 23, 2003 
for service-connected prostate cancer in 
accordance with Manlincon.  An appropriate 
amount of time should be allowed for a 
response, prior to the return of the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


